DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2020 and 03/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings dated 09/28/2020 are deemed acceptable for examination.

Claim Rejections - 35 USC § 101
Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1 
	Claim(s) 1-9 is/are directed to a method of controlling a vehicle (i.e., a process). Claims 10-20 are directed to an apparatus. Therefore, claim(s) 1-20 is/are within at least one of the four statutory categories. 
101 Analysis – Step 2A, Prong I 
	Regarding Prong I of the Step 2A analysis, the claims are to be analyzed to determine whether they recite subject matter that falls within one of the follow groups of abstract ideas: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
	In the present case, the abstract ideas and  the additional limitations beyond the above-noted abstract idea are as follows (where the underlined portions are the “additional limitations” while the bolded portions continue to represent the “abstract idea”):

	Claim 10. A system comprising:
	a processor;
	an instrument landing system (ILS) receiver responsive to in-flight reception of ILS transmission signals during an aircraft approach, the ILS receiver operative to generate an ILS output signal that is sent to the processor for determining a first set of flight path deviation data based on the ILS output signal;
	a global navigation satellite system (GNSS) receiver responsive to in-flight reception of GNSS signals during the aircraft approach, the GNSS receiver operative to generate a GNSS position output signal that is sent to the processor to determine a second set of flight path deviation data based on the GNSS position output signal;
	a first filter unit including a first complementary filter, the first filter unit operative to receive the first set of flight path deviation data, and output a first filtered flight path deviation signal;
	a second filter unit including a second complementary filter, the second filter unit operative to receive the second set of flight path deviation data, and output a second filtered flight path deviation signal; and
	a combiner operative to receive and combine the first and second filtered flight path deviation signals to generate a hybrid signal;
	wherein a scale factor is applied to the first filtered flight path deviation signal or the second filtered flight path deviation signal, such that the first and second filtered flight path deviation signals are normalized to a same scale. 
	The examiner submits that the foregoing bolded limitation(s) constitute a “mental process” because under its broadest reasonable interpretation, the claim covers performance of the limitation in the human mind. For example, the context of this claim encompasses a person (pilot) looking at data collected from ILS and GNSS data, determining position deviations, filtering data outliers and scaling the data so it corresponds and combining it to determine a fusion of the deviation data. Accordingly, the claim recites at least one abstract idea. 
101 Analysis – Step 2A, Prong II 
	Regarding Prong II of the Step 2A analysis in the 2019 PEG, the claims are to be analyzed to determine whether the claim, as a whole, integrates the abstract into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
	 
	For the following reason(s), the examiner submits that the above identified additional limitations do not integrate the above-noted abstract idea into a practical application. 
Regarding the additional limitations of  “reception of ILS transmission signals during an aircraft approach” , “receive the first set of flight path deviation data, and output a first filtered flight path deviation signal”, “reception of GNSS signals during the aircraft approach”, “receive the first set of flight path deviation data, and output a first filtered flight path deviation signal”, “receive the second set of flight path deviation data, and output a second filtered flight path deviation signal”, and “receive the first and second filtered flight path deviation signals”, the examiner submits that these limitations are insignificant extra-solution activities that merely use a computer (avionics system) to perform the process. In particular, the receiving steps from the sensors and from the external source are recited at a high level of generality (i.e. as a general means of gathering data for use in the filtering and combining step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Lastly, the “a processor”, “an instrument landing system (ILS) receiver”, “a global navigation satellite system (GNSS) receiver”, “a first filter unit”, “a second filter unit”, “a second filter unit” and “a combiner” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment. The system is recited at a high level of generality and merely automates the combining step. 
	Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application. Further, looking at the additional limitation(s) as an ordered combination or as a whole, the limitation(s) add nothing that is not already present when looking at the elements taken individually. For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (MPEP § 2106.05). Accordingly, the additional limitation(s) do/does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
101 Analysis – Step 2B 
	Regarding Step 2B, representative independent claim 11 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a controller to perform the evaluating… amounts to nothing more than applying the exception using a generic computer component. As discussed above “a processor”, “an instrument landing system (ILS) receiver”, “a global navigation satellite system (GNSS) receiver”, “a first filter unit”, “a second filter unit”, “a second filter unit” and “a combiner” is understood as a general purpose computer. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations of “reception of ILS transmission signals during an aircraft approach” , “receive the first set of flight path deviation data, and output a first filtered flight path deviation signal”, “reception of GNSS signals during the aircraft approach”, “receive the first set of flight path deviation data, and output a first filtered flight path deviation signal”, “receive the second set of flight path deviation data, and output a second filtered flight path deviation signal”, and “receive the first and second filtered flight path deviation signals” the examiner submits that these limitations are insignificant extra-solution activities. 
	Further, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The additional limitations of “reception of ILS transmission signals during an aircraft approach” , “receive the first set of flight path deviation data, and output a first filtered flight path deviation signal”, “reception of GNSS signals during the aircraft approach”, “receive the first set of flight path deviation data, and output a first filtered flight path deviation signal”, “receive the second set of flight path deviation data, and output a second filtered flight path deviation signal”, and “receive the first and second filtered flight path deviation signals” are well-understood, routine, and conventional activities because the background recites that received data in flight plans for flight safety, and the specification does not provide any indication that the “a processor”, “an instrument landing system (ILS) receiver”, “a global navigation satellite system (GNSS) receiver”, “a first filter unit”, “a second filter unit”, “a second filter unit” and “a combiner”  is anything other than a conventional computer within a vehicle. MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner. Hence, the claim(s) is/are not patent eligible. 

	Claim 1 is the method of performing claim 10 and rejected for the same reasons. 

	Dependent claim 2 and 11 recites generate a test statistic for the hybrid signal; compare the test statistic to a threshold level to determine whether an integrity or safety issue exists; and present an alert if the threshold level is exceeded, which is understood as a mental process. A pilot based on data could generate a test and do the comparison. The analysis under Prong II of the Step 2A, and Step 2B are the same as under Claim 1 above. Further present an alert if the threshold level is exceeded is understood as an equivalent of displaying data. The additional limitation of “present an alert,” is a well-understood, routine, and conventional activity because the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.

	Dependent claim 3 and 12 recites applying a filter to the test statistic to reduce noise, which is understood as a mental process. A pilot could filter the test statistic data by removing outliers. The analysis under Prong II of the Step 2A, and Step 2B are the same as under Claim 1 above.

	Dependent claim(s) 4-9, and 13-20 do not recite any further limitations that cause the claim(s) to be patent eligible. Rather, the limitations of dependent claims are directed toward additional aspects of the judicial exception and/or well-understood, routine and conventional additional elements that do not integrate the judicial exception into a practical application [provide concise explanation]. Therefore, dependent claims 4-9, and 13-20 are not patent eligible under the same rationale as provided for in the rejection of claim 10. 
	Therefore, claim(s) 1-20 is/are ineligible under 35 USC §101.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  Claims 8, 9, 16, 17, 19 and 20 stand rejected under USC §101, however each and every claimed limitation is not found in the prior art. The closest prior art US 7546183 B1 teaches a fusion system of ILS and GNSS data. (J. Wu, Z. Zhou, J. Chen, H. Fourati and R. Li, "Fast Complementary Filter for Attitude Estimation Using Low-Cost MARG Sensors," in IEEE Sensors Journal, vol. 16, no. 18, pp. 6997-7007, Sept.15, 2016, doi: 10.1109/JSEN.2016.2589660), teaches using complementary filters for fusion of data.  (W. T. Higgins, "A Comparison of Complementary and Kalman Filtering," in IEEE Transactions on Aerospace and Electronic Systems, vol. AES-11, no. 3, pp. 321-325, May 1975, doi: 10.1109/TAES.1975.308081) also teaches complimentary filters for the fusion of flight data using simple high and low pass filters. However, the prior art neither alone nor in combination teaches each and every claimed limitation, specifically “wherein a ILS glideslope deviations signal is fed to the second low pass filter, and a GNSS vertical deviations signal is fed to the second high pass filter” , “harmonize scaling module coupled the first/second filter unit”, and “an approach tuning database in operative communication with a tuning head and the ILS receiver; and a final approach segment (FAS) database operatively coupled to the approach tuning database, the FAS database configured to provide an input to the determination of the second set of flight path deviation data based on the GNSS position output signal”. Therefore, the claims are distinguished over the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcum (US 7546183 B1) in view of Wu et al. (J. Wu, Z. Zhou, J. Chen, H. Fourati and R. Li, "Fast Complementary Filter for Attitude Estimation Using Low-Cost MARG Sensors," in IEEE Sensors Journal, vol. 16, no. 18, pp. 6997-7007, Sept.15, 2016, doi: 10.1109/JSEN.2016.2589660), hereinafter Wu.

Regarding claim 1, Marcum teaches a method comprising:
	receiving an in-flight instrument landing system (ILS) transmission signal in an onboard ILS receiver during an aircraft approach (Fig. 1; 12 “ILS Receiver”, Col. 2, ll. 4-6 “current verification of accurate positioning in space of ILS signals representing approach points”) ;
	receiving an in-flight global navigation satellite system (GNSS) position signal in an onboard GNSS augmentation system receiver during the aircraft approach (Fig. 1; 14, Col. 2, ll. 26-29 “A second unit, responsive to received positional data (e.g., GPS data), is arranged to provide a second output representative of the actual location in space of the point in space indicated by the first output”);
	determining a first set of flight path deviations for the aircraft approach based on the ILS transmission signal (Fig. 3 and Col. 6, ll. 10-14 “The recognition of such a signal level in a received signal may be used as a trigger event to identify a point in space (e.g., the ILS indicated location of the FAF point) and enable determination of the actual location of that point (e.g., by use of GPS data)”);
	determining a second set of flight path deviations for the aircraft approach based on the GNSS position signal  (Fig. 3 and Col. 6, ll. 10-14 “The recognition of such a signal level in a received signal may be used as a trigger event to identify a point in space (e.g., the ILS indicated location of the FAF point) and enable determination of the actual location of that point (e.g., by use of GPS data)”);
	
	combining the [[normalized first and second sets of filtered]] deviations signals to produce a hybrid signal (Fig. 4; 54 “Use first, second + data outputs to derive level of error re the intended and actual locations”).

	Marcum does not teach sending the first set of flight path deviations to a first complementary filter, which is operative to output a first filtered deviations signal
	sending the second set of flight path deviations to a second complementary filter, which is operative to output a second filtered deviations signal;
	applying a scale factor to the first filtered deviations signal or the second filtered deviations signal, such that the first and second filtered deviations signals are normalized to a same scale; 

	Wu teaches sending the first set of flight path deviations to a first complementary filter, which is operative to output a first filtered deviations signal  (p. 6998, Fig. 1 “1st comp filter”; p. 6998 Col.1 “The accelerometer and gyroscope are fused first to estimate gravity”);
	sending the second set of flight path deviations to a second complementary filter, which is operative to output a second filtered deviations signal  (p. 6998, Fig. 1 “2nd comp filter”; p. 6998 Col.1 “The magnetometer’s output is fused with estimated gravity based on Markley’s algorithm [32] and a second CF”);
	applying a scale factor to the first filtered deviations signal or the second filtered deviations signal, such that the first and second filtered deviations signals are normalized to a same scale (p.7001, Col. 1 “t a normalization step should be performed after each update”); 
	it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of using and scaling a complementary filter for sensor data as taught by Wu for the received data of Marcum. One of ordinary skill in the art would have been motivated as “price is a crucial standard for choosing source components of an attitude measuring platform” (Wu p. 6997 Col. 2).

Regarding claim 2, Marcum in view of Wu teaches the method of claim 1. Marcum teaches further comprising:
	generating a test statistic for the hybrid signal (Fig. 1 and Col. 5, ll. 56-59 “a discrepancy output representing a discrepancy exceeding a predetermined level, or a calibrated readout viewable by a pilot to indicate the magnitude of a discrepancy”);
	comparing the test statistic to a threshold to determine whether an integrity or safety issue exists (Fig. 1 and Col. 5, ll. 56-59 “a discrepancy output representing a discrepancy exceeding a predetermined level, or a calibrated readout viewable by a pilot to indicate the magnitude of a discrepancy”); and
	presenting an alert if the threshold is exceeded (Fig. 1; 22 “Alert/ Readout”).

Regarding claim 3, Marcum in view of Wi The method of claim 1. 
	Marcum does not teach applying a filter to the test statistic to reduce noise.

	Wu teaches applying a filter to the test statistic to reduce noise (p. 7001 Col. 2 “due to the noise spectrum of the magnetometer, the determined quaternion is not smooth enough. In this way, a filter should be adopted to smooth the estimates”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of using and scaling a complementary filter for sensor data as taught by Wu for the received data of Marcum. One of ordinary skill in the art would have been motivated as “price is a crucial standard for choosing source components of an attitude measuring platform” (Wu p. 6997 Col. 2).

Claims 10-12, is a system comprising: a processor (taught by Marcum Fig. 2; 30); an instrument landing system (ILS) receiver (taught by Marcum Fig. 2; 32) , a global navigation satellite system (GNSS) receiver (taught by Marcum Fig. 2; 34) for performing the method of claim 1-3, respectively. The limitations are substantially the same therefore rejected for the same reasons.

Regarding claim 13, Marcum in view of Wu teaches the system of claim 10. Marcum teaches wherein:
	the ILS receiver is onboard an aircraft and coupled to a first antenna (Fig. 2; 32, 13);
	the GNSS receiver is onboard the aircraft and coupled to a second antenna (Fig. 2; 34, 15); and
	the processor is located in a flight computer of the aircraft (Fig. 2; 30).

Claim(s) 4-7, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcum in view of Wu, and Higgins (W. T. Higgins, "A Comparison of Complementary and Kalman Filtering," in IEEE Transactions on Aerospace and Electronic Systems, vol. AES-11, no. 3, pp. 321-325, May 1975, doi: 10.1109/TAES.1975.308081).

Regarding claim 4, Marcum in view of Wu teaches the method of claim 1.
	Marcum does not teach wherein the first complementary filter includes a first low pass filter and a first high pass filter.
	Higgins teaches wherein the first complementary filter includes a first low pass filter and a first high pass filter (p. 322 Fig. 1; A “Basic complementary filter. If G(s) is a low-pass filter, 1 - G(s) is a high-pass filter”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the high/low pass complementary filters as taught by Higgins in the complementary filters of Marcum in view of Wu. One of ordinary skill in the art would have been motivated as “A simple estimation technique that is often used in the flight control industry to combine measurements is the complementary filter” and the basic complementary filter is a high pass and low pass filter (Higgins 9. 321, Col, 2,  ¶1 and ¶4).


Regarding claim 5, Marcum in view of Wu and Higgins teaches the method of claim 4.
	Marcum does not teach wherein a ILS localizer deviations signal is fed to the first low pass filter, and a GNSS lateral deviations signal is fed to the first high pass filter.

	Higgins teaches [[ILS localizer]] deviations signal is fed to the first low pass filter, and a [[GNSS lateral]] deviations signal is fed to the first high pass filter (p. 321, Col. 2 “Assume that the noise in y is mostly high frequency, and the noise in x is mostly low frequency. Then G(s) can be made a lowpass filter to filter out the high-frequency noise in y. If G(s) is low-pass, [1 - G(s)] is the complement, i.e., a highpass filter which filters out the low-frequency noise in x”. In combination with Marcum with only 2 signals coming in, it would have been obvious, with limited choices and with very little experimentation to Low pass the ILS deviation signal and High pass the GNSS deviations signal).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the high/low pass complementary filters as taught by Higgins in the complementary filters of Marcum in view of Wu. One of ordinary skill in the art would have been motivated as “A simple estimation technique that is often used in the flight control industry to combine measurements is the complementary filter” and the basic complementary filter is a high pass and low pass filter (Higgins 9. 321, Col, 2,  ¶1 and ¶4).

	

Regarding claim 6, Marcum in view of Wu and Higgins teaches the method of claim 5.
	Marcum does not teach wherein filtered lateral deviation signals output from the first low pass filter and the first high pass filter are combined in a first adder, which outputs a stable lateral deviations signal.
	Higgins teaches wherein filtered lateral deviation signals output from the first low pass filter and the first high pass filter are combined in a first adder, which outputs a stable lateral deviations signal (p. 322 Fig. 2 
    PNG
    media_image1.png
    120
    297
    media_image1.png
    Greyscale
).

		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the high/low pass complementary filters as taught by Higgins in the complementary filters of Marcum in view of Wu. One of ordinary skill in the art would have been motivated as “A simple estimation technique that is often used in the flight control industry to combine measurements is the complementary filter” and the basic complementary filter is a high pass and low pass filter (Higgins 9. 321, Col, 2,  ¶1 and ¶4).

Regarding claim 7, Marcum in view of Wu teaches the method of claim 1.
	Marcum in view of Wu does not teach wherein the second complementary filter includes a second low pass filter and a second high pass filter.

	Higgins teaches wherein the second complementary filter includes a second low pass filter and a second high pass filter (p. 322 Fig. 1; A “Basic complementary filter. If G(s) is a low-pass filter, 1 - G(s) is a high-pass filter”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the high/low pass complementary filters as taught by Higgins in the second complementary filter of Marcum in view of Wu. One of ordinary skill in the art would have been motivated as “A simple estimation technique that is often used in the flight control industry to combine measurements is the complementary filter” and the basic complementary filter is a high pass and low pass filter (Higgins 9. 321, Col, 2,  ¶1 and ¶4).


Claim 14, is the system for performing the method of claims 4 and 5. The limitations are substantially the same, therefore rejected for the same reasons.

Claim 15, is the system for performing the method of claim 6. The limitations are substantially the same, therefore rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHON G FOLEY whose telephone number is (469)295-9092. The examiner can normally be reached 10AM-6PM CT M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHON G FOLEY/Examiner, Art Unit 3668